Citation Nr: 1618101	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected knee and ankle disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in a February 2016 videoconference Board hearing, the transcript of which is included in the record.

Subsequent to the issuance of the November 2014 Supplemental Statement of the Case, the Veteran submitted additional evidence in December 2014, for which a waiver of initial RO consideration was provided in February 2016.  See also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed lumbar spondylosis, spinal stenosis, arthritis, degenerative facet hypertrophy, degenerative disc disease, and lumbar radiculopathy.  

2.  The Veteran's lumbar spine disorder is aggravated by the service-connected knee and ankle disabilities. 



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, diagnosed as lumbar spondylosis, spinal stenosis, arthritis, degenerative facet hypertrophy, degenerative disc disease, and lumbar radiculopathy, as secondary to the service-connected knee and ankle disabilities have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for a lumbar spine disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's lumbar spine disorder includes a diagnosis of arthritis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Lumbar Spine Disorder

The Veteran maintains that he has a lumbar spine disorder that is related to service.  Alternatively, the Veteran maintains that his lumbar spine disorder is either caused or aggravated by her service-connected knee and ankle disabilities.

The Board notes that the Veteran is service-connected for right and left knee patellofemoral syndrome, and right ankle strain with degenerative joint disease.

The Veteran has also been diagnosed with lumbar spondylosis, spinal stenosis, arthritis, degenerative facet hypertrophy, degenerative disc disease, and lumbar radiculopathy.  See November 2013 VA examination report; see also December 2014 statement from Dr. Vazquez.

Upon review of all the evidence of record, lay and medical, the Board finds that the preponderance of the competent evidence of record weighs in favor or the Veteran's claim that his lumbar spine disorder is aggravated by his service-connected knee and ankle disabilities.

Service treatment records are absent for any complaints, diagnoses, or treatment for a lumbar spine disorder.  Moreover, during a report of medical examination, completed at service separation in June 1996, a clinical evaluation of the Veteran's spine was normal.  The Veteran also did not report having recurrent back pain at the time of service separation.  See June 1996 report of medical history.   

The evidence also includes a November 2013 VA spine examination.  The examiner reviewed the claims file, interviewed the Veteran, and performed a physical examination.  The Veteran was diagnosed with spondylosis and radiculopathy of the lumbar spine.  X-rays also showed arthritis of the lumbar spine.  During the evaluation, the Veteran reported that he had experienced chronic low back pain since 1993.  He stated that he sustained a fall during a training exercise which was the initial injury to his lumbar spine.  The Veteran now reported that, due to his ankle and knee conditions, his back had worsened.  The examiner then opined that the Veteran's lumbar spine disorders were less likely than not incurred in or caused by service in support of this opinion, the examiner indicated that a review of service treatment records failed to show any complaints of the lumbar spine; therefore, the examiner stated that there was no objective medical evidence that the claimed conditions were attributable to service.  

The Board finds that the November 2013 VA examiner's opinion regarding whether the Veteran's lumbar spine disorders were related to service has no probative value as it is based solely on the lack of contemporaneous medical records documenting complaints of a lumbar spine disorder and did not consider the Veteran's lay statements regarding experiencing back pain in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").

Regarding secondary service connection, the November 2013 VA examiner opined that the Veteran's lumbar spine disorders were less likely than not "proximately due to or the result of" the Veteran's service-connected disabilities.   In support of this opinion, the examiner indicated that spondylosis of the lumbar spine may result from injuries of the lower extremities which produce noticeable changes in
posture, stance and gait.  These injuries included fractures of the long bones with greater than 2.5 cm loss of bone length, ankylosis of the major joints - ankle, knees or hips, or infections involving the spine or joints on same side of the back that is affected.  The examiner indicated that the Veteran did not have objective physical findings or history of these conditions, and indicated that his gait and stance were normal.  Thus, due to the lack of findings of an orthopedic disorder which would affect his spine, it was unlikely that his present lumbar spine conditions were related to the service-connected knee and ankle conditions.

The Board finds that the November 2013 VA examiner did not specifically address whether the Veteran's lumbar spine disorders were aggravated by the service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen, 7 Vet. App. at 448.  Thus, the Board finds the November 2013 VA medical opinion to be of reduced probative value. 

The evidence also includes a January 2014 Disability Benefits Questionnaire (DBQ) submitted by the Veteran and performed by Dr. Vazquez.  Dr. Vazquez diagnosed the Veteran with degenerative disc disease, spinal stenosis, spondylosis, and lumbar radiculopathy.  Dr. Vazquez then opined that the Veteran's thoracolumbar spine conditions were more likely than not related to the Veteran's service.  It does not appear that Dr. Vazquez reviewed the Veteran's claims file and he did not provide a rationale in support of his opinion.  As such, the Board finds the January 2014 DBQ to be of no probative value.  

In a subsequent statement dated in December 2014, Dr. Vazquez indicated that he was the Veteran's orthopedic provider and had treated the Veteran since August 2012.  It was further noted that Dr. Vazquez had become familiar with the Veteran's service medical history and had reviewed VA treatment records from 2010 to 2014.  It was also indicated that eh Veteran had been injured during service in approximately 1993 while stationed in Japan.  Dr. Vazquez indicated that the Veteran's primary conditions included moderate lumbar spondylosis, moderate to
severe spinal stenosis, moderate degenerative facet hypertrophy in the lower
lumbar spine, lumbar facet arthropathy, moderate to severe neural foraminal stenosis, moderate to severe lumbar radiculopathy, and advanced degenerative disc disease.  There was also annular bulging at L2-3, L3-4, L4-5 and L5-S1.  X-rays of the Veteran's spine were included with the report.  

After examining the Veteran, his chart, and the medical records, Dr. Vazquez opined that the Veteran was disabled due to the abovementioned lumbar spine conditions.  Further, Dr. Vazquez opined that it was more likely than not that the conditions were caused/exacerbated during service.  The physical traumas suffered during the Veteran's military service were noted to have caused, contributed to, and aggravated the disabling back conditions.  Dr. Vazquez also noted that alteration in gait or compensation from a multitude of lower extremity injuries could lead to premature wear and tear on other joint areas including feet, ankles, knees, hips and back.  In the Veteran's case, Dr. Vazquez stated that the "unfavorable impairment of both knees and right ankle which are service connected, have caused the veteran's gait and stance to become weakened and guarded."  The Board finds that this opinion by Dr. Vazquez weighs in favor of a finding that the Veteran's lumbar spine disorders are aggravated by his service-connected disabilities.

Upon review of all the evidence of record, lay and medical, the Board finds that the only evidence addressing aggravation is the December 2014 statement from 
Dr. Vazquez, which the Board has found to weigh in the Veteran's favor.  As such, the Board finds that the preponderance of the evidence weighs in favor of the Veteran's claim that his lumbar spine disorders are aggravated by his service-connected knee and ankle disabilities.  For these reasons, service connection for a lumbar spine disability is warranted.  


ORDER

Service connection for a lumbar spine disorder, by way of aggravation by the service-connected knee and ankle disabilities, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


